DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's application filed 09/14/2020.
Claims 1-22 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim is directed to non-statutory subject matter because it recited merely “a program”,  i.e., computer program code.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-19 and 21, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill et al (US-5,636,283, hereinafter, Hill).
Regarding claim 1, Hill discloses a display control apparatus (see Figs. 1 and 3) comprising a display control portion (processing unit 17) configured to display, on a display portion (visual display unit 16), a position of an array speaker (speakers 32-36), a time waveform (46) that corresponds to at least one sound source, and a trajectory (46) indicating a variation in a localization point (way points 41-45) of the sound source in a predetermined space (see col. 3, lines 45-58, and col. 4, lines 50-60).
Regarding claim 2, the user-specified way points 41-45 are movement mark, see Fig. 3 and col. 4, lines 50-60.
Regarding claims 7 and 9-10, see Fig. 3.
Regarding claim 8, see col. 9, line 56-col. 10, line 3.
Regarding claims 11-15, see Fig. 3 wherein a time waveform (46) that corresponds to at least one sound source, and a trajectory (46) indicating a variation in a localization point (way points 41-45) or movement mark at different locations and different timings.  Wherein the localization point or movement mark are user settable. See col. 4, lines 50-67.
Regarding claims 16 and 17, see Fig. 3.
Regarding claim 18, see Fig. 2 and col. 3, lines 59-67.
Regarding claim 19, see speaker array 32-35 in Fig. 2 and 3.

A display control method in claim 21 and [A] program that causes a computer to execute a display control method in claim 22 are rejected for the same reasoning as set forth for the rejection of apparatus claim 1 since the apparatus claims perform the same functions as the method claims.  

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arrasvuori et al (EP 3,264,734, hereinafter, Arrasvuori).
Regarding claim 20, Arrasvuori discloses a display control apparatus (see Figs. 1, 2 and 13) comprising a display control portion (controller 22) configured to display, on a display portion (3), a position of an array speaker (audio sources) and a plurality of reproduction areas (7-13) that correspond to a plurality of sounds that are reproduced from the array speaker, wherein sizes of the reproduction areas are changeable (see Fig. 13, and claim 7).

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sciammarella, Slezak, and Petainen are made of record here as pertinent art to the claimed invention.  The cited references disclose various display control devices for displaying audio sources and signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 04/09/2022